            Case 1:19-cv-06879-ER Document 6 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEM-AMERICA, INC.,
                                 Plaintiff,
                                                                    ORDER
                   – against –
                                                               19 Civ. 6879 (ER)
NEELAM LINENS & GARMENTS (I)
PVT., LTD.,
                                 Defendant.

RAMOS, D.J.:

         On July 24, 2019, Plaintiff filed the instant suit against Defendant. Doc. 1. A summons

was issued on August 7, 2019, Doc. 5, but Plaintiff has not yet filed an affidavit of service, and

Defendant has not appeared. Accordingly, Plaintiff is directed to submit a status report by

December 4, 2020. Failure to comply could result in the Court dismissing the case under Federal

Rule of Civil Procedure 4(m).

         SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
